         Case 1:19-cv-05650-PAE Document 51 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ISAAC E. ASH,

                                      Plaintiff,                      19 Civ. 5650 (PAE)
                       -v-
                                                                            ORDER
 MAGLAN CAPITAL HOLDINGS LLC, MAGLAN
 CAPITAL LP, MAGLAN DISTRESSED FUND LP, DAVID
 D. TAWIL, SHLOMO AZARBAD, and JOSEPH J. SITT,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       In light of the parties’ upcoming settlement conference with Judge Fox, the case

management conference presently scheduled for October 29, 2020 at 10:30 a.m. is rescheduled to

November 6, 2020 at 2:00 p.m.

       SO ORDERED.


                                                             PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 23, 2020
       New York, New York
